Citation Nr: 1540964	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-20 364	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a sleep disorder to include obstructive sleep apnea.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1968 to July 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Providence, Rhode Island, Regional Office (RO) which established service connection for an anxiety disorder with PTSD features; assigned a 30 percent evaluation for that disability; effectuated the award as of June 10, 2010; and denied an increased evaluation for the Veteran's bilateral hearing loss.  In May 2011, the Cleveland, Ohio, Regional Office denied service connection for sleep apnea.  In July 2012, the RO increased the evaluation for the Veteran's anxiety disorder with PTSD features from 30 to 70 percent; increased the evaluation for his bilateral hearing loss from 20 to 50 percent; and effectuated the awards as of July 20, 2011.  In August 2012, the RO denied a TDIU.  In November 2014, the Board denied an effective date prior to June 10, 2010, for the award of service connection for an anxiety disorder with PTSD features; denied an evaluation in excess of 30 percent for the Veteran's anxiety disorder with PTSD features for the period prior to July 20, 2011; denied an evaluation in excess of 70 percent for his anxiety disorder with PTSD features for the period on and after July 20, 2011; denied an evaluation in excess of 20 percent for his bilateral hearing loss for the period prior to July 20, 2011, denied an evaluation in excess of 50 percent for the his bilateral hearing loss for the period on and after July 20, 2011; and remanded the issues of service connection for a sleep disorder to include obstructive sleep apnea and a TDIU to the Agency of Original Jurisdiction (AOJ) for additional action.  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

All Issues

In August 2015, additional VA clinical documentation dated between April 9, 2015 and July 22, 2015 was received into the record.  The AOJ has not considered the additional relevant evidence.  The Veteran has not waived RO consideration of the additional evidence.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to consider additional evidence without prior AOJ review in the absence of a waiver of such review by the Veteran.  Disabled American Veterans vs. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Sleep Apnea

In its November 2014 Remand instructions, the Board observed that the report of a May 2012 VA sleep apnea examination states that the Veteran was diagnosed with obstructive sleep apnea and the examiner had opined that "there is evidence that the reverse may be true in that the anxiety disorder contributes to the sleep apnea."  The Board directed that the Veteran was to be scheduled for "a VA examination, conducted by a physician other than the examiner who conducted the May 2012 examination if possible, in order to assist in determining the current nature and etiology of his obstructive sleep apnea."  The Veteran was subsequently scheduled for the requested examination.  The report of a March 2015 VA sleep apnea examination reflects that the evaluation was conducted by a VA nurse-practitioner rather than a physician.  The examiner concluded that: "[t]he sleep apnea was diagnosed decades after his separation from the military;" "[t]he Veteran is also sc for PTSD and anxiety and during the exam of 3/4/2015 he reports nightmares that awaken him throughout the night causing him to be unable to fall back to sleep;" "[t]here is no indication in the record to indicate the Anxiety/ PTSD condition increases the Veteran's sleep apnea beyond its natural progression;" and "[n]ightmare awakenings throughout the night have a psychological cause whereas than nighttime arousals through the night due to untreated OSA have a physical cause."  She did not discuss or otherwise note the May 2012 VA sleep apnea examination findings that "there is evidence that the reverse may be true in that the anxiety disorder contributes to the sleep apnea."  

The AOJ's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that further VA examination conducted by a physician is required to address the issues raised by the instant appeal.  

TDIU

An August 2015 VA examination request worksheet indicates that the Veteran had filed a July 2015 fully developed claim and directed that he be scheduled for both VA psychiatric and audiological evaluations.  The Veteran's July 2015 fully developed claim is not of record.  The reports of the requested VA psychiatric and audiological evaluations, if conducted, are not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran's entitlement to a TDIU requires an accurate assessment of the functional impairment associated with all of his service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his obstructive sleep apnea after July 2015, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record both the Veteran's July 2015 fully developed claim and any VA examination and clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after July 2015.  

3.  Take appropriate action to schedule the Veteran for an appropriate VA examination, conducted by a physician other than the examiner who conducted the May 2012 examination if possible, in order to assist in determining the current nature and etiology of his obstructive sleep apnea.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's obstructive sleep apnea had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's anxiety disorder with PTSD features and other service-connected disabilities.  

Service connection is in effect for an anxiety disorder with PTSD features, bilateral hearing loss, and tinnitus.  

All relevant medical records, including the claims folders, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issues of service connection for a sleep disorder to include obstructive sleep apnea and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 


	(CONTINUED ON NEXT PAGE)



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

